UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7544


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON ALVIN CLEVELAND,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:04-cr-00045-DKC-1; 8:04-cr-00568-DKC-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Thomas E.
Sarachan, Staff Attorneys, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Barbara S. Sale,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clifton Alvin Cleveland appeals the district court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).              Although the district court granted

Cleveland’s § 3582 motion, the court did not reduce Cleveland’s

sentence to the full extent he requested.                       Cleveland contends

that his amended Guidelines range was lower than the reduction

he received because he argues that, under the Fair Sentencing

Act (“FSA”), he was no longer subject to a statutory mandatory

minimum    five-year       sentence      for   his     21   U.S.C.   §     841   (2006)

offense.      However,      the    FSA    does   not    apply    retroactively      to

defendants, like Cleveland, who were sentenced before the FSA’s

effective date.           United States v. Bullard, 645 F.3d 237, 248

(4th Cir.), cert. denied, 132 S. Ct. 356 (2011).                         Accordingly,

we affirm.       We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented      in   the    materials

before    this    court    and    argument     would    not   aid    the   decisional

process.



                                                                             AFFIRMED




                                           2